Name: Commission Regulation (EEC) No 3143/87 of 19 October 1987 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: international affairs;  international trade;  natural environment
 Date Published: nan

 22 . 10 . 87 Official Journal of the European Communities No L 299 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3143 / 87 of 19 October 1987 amending Council Regulation (EEC) No 3626 / 82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora THE COMMISSION OF THE EUROPEAN COMMUNITIES , the present Convention, and parts 1 and 2 of Annex C to that Regulation should be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Convention on International Trade in Endangered Species of Wild Fauna and Flora , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3626 / 82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora ( ! ), as last amended by Regulation (EEC) No 1540/ 87 ( 2 ), and in particular Article 4 , thereof, HAS ADOPTED THIS REGULATION: Article 1 Appendices I , II and III of Annex A and parts 1 and 2 of Annex C to Regulation (EEC) No 3626 / 82 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 22 October 1987 . Whereas , at the sixth session of the conference of the parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora , held in Ottawa from 12 to 24 July 1987 , amendments were made to Appendices I and II to the Convention ; whereas alterations were made to Appendix III to the Convention ; whereas Appendices I , II and III of Annex A to Regulation (EEC) No 8626 / 82 should now be amended to incorporate the amendments accepted by the Member States , parties to This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 October 1987 . For the Commission Stanley CLINTON DAVIS Member of the Commission H OJ No L 384 , 31 . 12 . 1982 , p . 1 . ( 2 ) OJ No L 147 , 6 . 6 . 1987 , p . 1 . No L 299 / 2 Official Journal of the European Communities 22 . 10 . 87 ANNEX A Appendices 1 and 11 {*) { z ) Interpretation 1 . Species included in these appendices are referred to : ( a ) by the name of the species ; or (b ) as being all of the species included in a higher taxon or designated part thereof. 2 . The abbreviation 'spp .' is used to denote all species of a higher taxon . 3 . Other references to taxa higher than species are for the purposes of information or classification only . 4 . The abbreviation 'p.e .' is used to denote species that are possibly extinct . 5 . An asterisk '(*)' placed against the name of a species or higher taxon indicates that one or more geographically separate populations , subspecies or species of that species or taxon are included in Appendix I and that these populations , subspecies or species are excluded from Appendix II . 6 . Two asterisks '(**)' placed against the name of a species or higher taxon indicate that one or more geographically separate populations , subspecies or species of that species or taxon are included in Appendix II arid that these populations , subspecies or species are excluded from Appendix I. 7 . The symbol ' - ' followed by a number placed against the name of a species or higher taxon denotes that designated geographically separate populations , species , groups of species or families of that species or taxon are excluded from the appendix concerned , as follows : - 101 Population of West Greenland - 102 Populations of Bhutan , India , Nepal and Pakistan - 103 Population of China - 104 Population of Australia - 105 Population of the United States of America - 106  Chile : part of the population of Parinacota Province , la . Region of TarapacÃ ¡  Peru : populations of Pampa Galeras National Reserve , Pedregal , Oscconta and Sawacocha (Province of Lucanas), Sais Picotani (Province of Azangaro), Sais Tupac Amaru (Province of JunÃ ¬n ), and of Salinas Aguada Blanca National Reserve (Provinces of Arequipa and Cailloma) - 107 Populations of Afghanistan , Bhutan , Burma, India , Nepal and Pakistan - 108 Cathartidae - 109 Population of the United States of America - 110 Melopsittacus undulatus , Nymphicus hollandicus , and Psittacula krameri - Ill Population of the Congo subject to an annual export quota of 600 ( in 1987 , 1988 and 1989 ) ( 1 ) The entries '(CI )' and '(C2)' after the name of species or a higher taxon show that one or more subspecies or species , of that species or taxon , appear in part 1 or 2 of Annex C to the Regulation . ( 2 ) The translations of the Latin names are given as a guide only . 22 . 10 . 87 Official Journal of the European Communities No L 299 / 3  112 Population of Zimbabwe and populations of the following countries subject to the specified annual export quotas : 1987 1988 1989  Botswana 2 000 2 000 2 000  Cameroon 100 100 100  Congo 150 150 150  Kenya 5 000 5 000 5 000 (1 000 : wild specimens ; others : ranched specimens and captive bred I specimens  Madagascar 1 000 1 000 1 000  Malawi 900 1 000 1 300 (700 : wild specimens ; others : ranched specimens )  Mozambique 1 000 1 000 4 000 (1 000 : wild specimens ; others : ranched specimens )  Sudan 5 000 5 000 5 000  United Republic of Tanzania 2 000 2 000 2 000  Zambia 3 350 5 600 8 200 (2 000 : wild specimens ; others : ranched specimens ) - 113 Populations of Australia and Papua New Guinea and population of Indonesia subject to specified annual export quotas ( 1987 : 2 000 ; 1988 : 4 000 ; 1989 : 4 000 ) - 114 Population of the Congo subject to an annual export quota of 500 ( in 1987 , 1988 and 1989 ) - 115 Population of Chile - 1 1 6 All species that are not succulent 8 . The symbol ' + ' followed by a number placed against the name of a species or higher taxon denotes that only designated geographically separate populations , subspecies or species of that species or taxon are included in the appendix concerned , as follows : + 201 Population of South America (populations outside South America are not included in the appendices ) + 202 Populations of Bhutan , India , Nepal and Pakistan + 203 All North American subspecies and population of Europe , except the USSR + 204 Populations of Cameroon and Nigeria + 205 Population of Asia + 206 Population of India + 207 Populations of Central and North America + 208 Population of Australia + 209  Chile ( as - 106 )  Peru ( as - 106 ) + 210 Populations of Afghanistan , Bhutan , Burma , India , Nepal and Pakistan + 211 Population of Mexico + 212 Populations of Algeria , Burkina Faso , Cameroon , the Central African Republic , Chad , Mali , Mauritania , Morocco , Niger , Nigeria , Senegal and the Sudan + 213 Population of Europe , except the Union of Soviet Socialist Republics + 214 All New Zealand species + 215 Population of Chile No L 299 / 4 Official Journal of the European Communities 22 . 10 . 87 9 . The symbol ' = ' followed by a number placed against the name of a species or higher taxon denotes that the name of that species or taxon shall be interpreted as follows : = 301 Includes family Tupaiidae = 302 Includes generic synonym Leontideus = 303 Includes synonym Saguirtus geoffroyi = 304 Includes synonym Cercopithecus roloway = 305 Includes synonym Colobus badius kirki = 306 Includes synonym Colobus badius rufomitratus = 307 Includes generic synonym Simias = 308 Includes generic synonym Mandrillus = 309 Includes generic synonym Rhinopithecus = 310 Includes synonyms Bradypus boliviensis and Bradypus griseus = 311 Includes synonym Priodontes giganteus = 312 Includes synonym Pbyseter catodon = 313 Includes synonym Eschrichtius glaucus = 314 Includes generic synonym Eubalaena = 315 Includes synonym Dusicyon fulvipes = 316 Includes generic synonym Fennecus = 317 Also referenced as Ursus thibetanus = 318 Includes generic synonym Thalarctos = 319 Also referenced as Aonyx microdon or Paraortyx microdon = 320 Includes synonyms Lutra annectens , Lutra enudris , Lutra incarum and Lutra platensis = 321 Includes synonym Eupleres major = 322 Also referenced as Lynx caracal; includes generic synonym Caracal = 323 Also referenced as Lynx rufus escuinapae = 324 Includes synonyms Equus kiang and Equus onager = 325 Includes generic synonym Dama = 326 Includes generic synonyms Axis and Hyelapbus = 327 Includes synonym Bos frontalis = 328 Includes synonym Bos grunniens = 329 Includes generic synonym Novibos = 330 Includes generic synonym Anoa = 331 Includes synonym Oryx tao = 332 Includes synonym Ovis aries ophion = 333 Also referenced as Anas platyrhyncbos laysanensis = 334 Includes synonym Cygnus bewickii jankowskii = 335 Includes synonyms Falco pelegrinoides snd Falco babylonicus = 336 Includes generic synonym Pipile = 337 Includes generic synonym Mitu = 338 Includes synonym Rbeinartia nigrescens = 339 Also referenced as Eupodotis bengalensis = 340 Often traded under the incorrect designation Ara caninde = 341 Includes generic synonym Cvclopsitta 22 . 10 . 87 Official Journal of the European Communities No L 299 / 5 = 342 Formerly included in genus Gallirex = 343 Also referenced as Mimizuku gurneyi = 344 Formerly included in genus Ramphodon ¢ = 345 Also referenced as Muscicapa ruecki = 346 Formerly included in genus Spinus = 347 Includes generic synonym Nicoria and Geoemyda (part ) = 348 Also referenced in genus Testudo = 349 Formerly included in Podocnemis spp . = 350 Includes Alligatoridae, Crocodylidae and Gavialidae = 351 Formerly included in Chamaeleo spp . = 352 Also referenced as Constrictor constrictor occidentalis =,353 Includes synonym Pseudoboa cloelia = 354 Also referenced as Hydrodynastes gigas = 355 Includes generic synonym Megalobatrachus = 356 Sensu D'Abrera = 357 Also referenced in genus Dysnomia - 358 Includes generic synonym Proptera = 359 Formerly included in genus Carunculina = 360 Includes generic synonym Micromya = 361 Includes generic synonym Papuina = 362 Also referenced in genus Echinocactus = 363 Also referenced in genus Escobaria = 364 Also referenced in genus Neolloydia = 365 Also referenced as Solisia pectinata = 366 Also referenced as Lobeira macdougallii = 367 Includes subfamilies Apostasioideae and Cypripedioideae = 368 Also referenced as Lycaste virginalis var . alba = 369 Includes synonym Stangeria paradoxa = 370 Includes synonym Basiloxylon excelsum = 371 Includes synonym Welwitschia bainesii 10 . Pursuant to decisions taken at the sixth meeting of the Conference of the Parties (Ottawa , 1987), the symbol '( ° )' followed by a number placed against the name of a species shall be interpreted as follows: °501 Dead specimens only are subject to CITES documentation and controls °502 For the exclusive purpose of allowing international trade in cloth made from wool sheared from ' live vicunas of the populations included in Appendix II ( see + 209), and of items made thereof. The reverse side of the cloth must bear the logotype adopted by the range states of the species , which are signatories to the Convenio para la ConservaciÃ ³n y Manejo de la Vicuna , and the selvages either the words 'VicuÃ ±andes-Chile' or the wordst 'VicuÃ ±andes-Peru' depending on the country of origin of the cloth 11 . In accordance with Article I , paragraph (b ) ( iii ), of the Convention , the symbol followed by a number placed against the name of a species or higher taxon included in Appendix II designates parts or derivatives which are specified in relation thereto for the purposes of the Convention as follows: No L 299 / 6 Official Journal of the European Communities 22 . 10 . 87 &amp; 1 Designates all parts and derivatives , except : ( a ) seeds , spores and pollen (including pollinia ); and ( b ) tissue cultures and flasked seedling cultures  2 Designates roots and readily recognizable parts thereof ^3 Designates all parts and derivatives , except: ( a ) seeds , spores and pollen ( including pollinia ); ( b) tissue cultures and flasked seedling cultures ; ( c ) fruits and parts and derivatives thereof of naturalized or artificially propagated plants ; and (d ) separate stem joints (pads) and parts and derivatives thereof of naturalized or artificially propagated Opuntia subgenus Opuntia spp . #4 Designates all parts and derivatives , except : ( a ) spores and pollen ( including pollinia ); and ( b ) tissue cultures and flasked seedling cultures ^ 5 Designates all parts and derivatives , except : ( a ) seeds , spores and pollen (including pollinia ); ( b ) tissue cultures and flasked seedling cultures; and (c) separate leaves and parts and derivatives thereof of naturalized or artificially propagated Aloe vera = £6 Designates all parts and derivatives , except : ( a ) seeds and pollen ( including pollinia ); (b ) tissue cultures and flasked seedling cultures ; ( c ) cut flowers of artificially propagated plants ; and (d ) fruits and parts and derivatives thereof of artificially propagated ( Vanilla spp .) / 22 . 10 . 87 Official Journal of the European Communities No L 299 / 7 Appendix I Appendix II FAUNA ANIMALS MAMMALIA MAMMALS MONOTREMATA \ I Monotremes \ Tachyglossidae Zaglossus spp . (C 2 ) Echidnas or spiny ant-eaters All long-nosed echidnas (New Guinea echidnas ), 1 including egg-laying ant-eaters or longsnouted echidnas MARSUPIALIA Marsupials Dasyuridae Sminthopsis longicaudata Marsupial mice Long-tailed cunnart or long-tailed marsupial-mouse or long-tailed sminthopsis Sminthopsis psammophila Sandhill dunnart or sandhill sminthopsis or large desert marsupial-mouse Thylacinidae Thylacinus cynocephalus p.e . Thylacines Tasmanian wolf or Thylacine or Tasmanian Tiger Peramelidae Chaeropus ecaudatus p.e . Bandicoots Pig-footed bandicot Perameles bougainville 1 (Western ) barred bandicoot or ( little ) marl Thylacomyidae Macrotis lagotis Rabbit bandicoot or greater bilby or dalgite or I rabbit-eared bandicoot Macrotis leucura White-tailed rabbit bandicoot or lesser rabbit (-eared ) bandicoot or yallara or lesser bilby I Phalangeridae Phalanger maculatus Phalangers and cuscuses Spotted cuscus or spotted phalanger \ Phalanger orientalis IIGrey cuscus or common phalanger Burramyidae I,lBurramys parvus Pygmy possums l.\ Mountain pygmy possum or burramys or Broom's pygmy l possum Vombatidae Lasiorhinus krefftii Wombats Queensland or Nothern hairy-nosed wombat Macropodidae Bettongia spp . Wallabies and kangaroos All rat-kangaroos or bettongs I I Caloprymnus campestris p.e . I Desert rat-kangaroo or plains rat-kangaroo or bluff-nosed rat-kangaroo Dendrolagus bennettianus (C 2 ) \ Bennett's tree kangaroo or dusty tree kangaroo or \ IItcharibbeena Dendrolagus inustus (C 2 ) Grizzled grey tree kangaroo \ IIDendrolagus lumholtzi (C 2 ) I-ILumholtz's tree kangaroo or boongary Dendrolagus ursinus (C 2) Black tree kangaroo or Vogelkop tree-kangaroo No L 299 / 8 Official Journal of the European Communities 22 . 10 . 87 Appendix I - Appendix II Lagorchestes hirsutus Rufous or Western hare-wallaby or wurrup or ormala Lagostrophus fasciatus Band-hare-wallaby or munning Onychogalea fraenata Bridled nail-tailed wallaby or merrin or bridled wallaby Onychogalea lunata Crescent nail-tailed wallaby or wurrung CHIROPTERA Bats Pteropodidae Pteropus insularis °501 Truk fruit-bat Pteropus macrotis °501 Big-eared flying fox Pteropus mariannus °501 Mariana fruit bat Pteropus molossinus °501 Ponape fruit bat Pteropus phaeocephalus °501 Mortlock fruit bat Pteropus pilosus °501 Large palau fruit bat Pteropus samoensis °501 Samoan fruit bat Pteropus tokudae °501 Little mariana fruit bat Pteropus tonganus °501 Insular flying fox PRIMATES Primates PRIMATES spp . ( ¢) = 301 All primates Lemuridae Lemurs Lemuridae spp . All lemurs or sportive lemurs or gentle lemurs Cheirogaleidae Cheirogaleidae spp . All dwarf and mouse lemurs Indriidae Indris , sifakas and avahis Indriidae spp . All indris , sifakas , avahis and woolly lemurs Daubentoniidae Ayes-ayes Daubentonia madagascariensis Aye-aye Callithricidae Tamarins and marmosets Callithrix jacchus aurita White-eared marmoset, Buffy-tufted-ear marmoset Callithrix jacchus flaviceps Buff-headed marmoset Leontopithecus spp . = 302 Golden (lion ) tamarins or golden marmosets or maned tamarins Saguinus bicolor Pied or bare-faced tamarin 22 . 10 . 87 Official Journal of the European Communities No L 299 / 9 Appendix I Appendix II Saguinus leucopus White-footed tamarin \ Saguinus oedipus = 303 Cotton-headed tamarin or cotton-top marmoset or pinche marmoset or Liszt monkey or cotton-top tamarin (Geoffroy tamarin inclused), Rufous-naped tamarin Callimiconidae Callimico goeldii Goeldi's marmoset , Goeldi's tamarin or Goeldi's Monkey \ Cebidae Alouatta palliata New world monkeys Mantled howler and Guatemalan howler 1 Ateles geoffroyi frontatus Black-browed spider monkey \ Ateles geoffroyi panamensis Red ( bellied ) spider monkey or Panama spider I monkey Brachyteles arachnoides Wooly spider monkey , muriqui Cacajao spp . - All uakaris \ Chiropotes albinasus White-nosed saki , Red-nosed saki Lagothrix flavicauda Yellow laited woolly monkey \ Saimini oerstedii I \ Red-backed squirrel monkey or Central l American squirrel monkey Cercopithecidae Cercocebus galeritus galeritus Old world monkeys Tana river mangabey (monkey ) I l Cercophitecus diana = 304 1 Diana monkey (Roloway monkey included) l Diana guenon Colobus, pennantii kirki = 305 Kirk's or Zanzibar red colobus Colobus rufomitratus = 306 Tana river red colobus Macaca silenus Lion-tailed macaque or wanderoo \ Nasalis spp . = 307 Proboscis monkeys Papio leucophaeus = 308 Drill ¢ Papio sphinx = 308 Mandrill Presbytis entellus Entellus , true , hanuman, grey or common langur Presbytis geei Golden langur Presbytis pileata Capped langur or capped monkey or bonneted langur l Presbytis potenziani Mentawai leaf monkey or long-tailed langur Pygathrix spp . = 309 I Douc langur and snub-nosed monkey No L 299 / 10 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix II Hylobatidae Gibbons Pongidae Great apes Hylobatidae spp . All gibbons Pongidae spp . All great apes (gorilla , orang-utan and chimpanzees ) EDENTATA Edentates Myrmecophagidae Ant-eaters Myrmecophaga tridactyla (C 1 ) Giant ant-eater Tamandua tetradactyla chapadensis (C 1 ) Mato grosso tamandua or Mato grosso collared ant-eater Bradypus variegatus = 310 Bolivian three-toed sloth or Brown-throated sloth Bradypodidae Sloths Dasypodidae Armadillos Priodontes maximus = 311 Giant armadillo PHOL1DOTA Pangolins or scaly ant-eaters Manidae Pangolins 1 (CI ) (CI ) (CI ) Manis crassicaudata Indian pangolin Manis javanica Malayan pangolin Manis pentadactyla Chinese pangolin Manis temminckii South African or Cape pangolin or scaly ant-eater , Temminck's ground pangolin LAGOMORPHA Lagomorphs (double-toothed rodents ) Leporidae Rabbits and hares Caprolagus hispidus Assam rabbit or hispid hare Romerolagus diazi Volcano rabbit or Teporingo RODENTIA Rodents Sciuridae Squirrels and marmots Cynomys mexicanus Mexican prairie dog or Mexican prairie marmot Ratufa spp . All giant squirrels (CI ) Muridae Rats and mice Leporillus conditor Greater stick-nest rat or house-building rat Pseudomys praeconis Shark Bay ( false) mouse Xeromys myoides False water-rat Zyzomys pedunculatus Central thick-tailed rat or Macdonnell Range rock-rat Chinchilla spp . + 201 All chinchillas Chinchillidae Chinchillas 22 . 10 . 87 Official Journal of the European Communities No L 299 / 11 Appendix . I Appendix II CETACEA CETACEA spp . ( ¢) (C 1 ) Cetaceans (whales , dolphins and \ All whales , dolphins and porpoises Porpoises Platanistidae Lipotes vexillifer River dolphins White flag dolphin or white fin dolphin or Chinese river dolphin or Yangtze River dolphin \ Platanista spp . Susus or Ganges and Indus river dolphins Ziphiidae Berardius spp . Four-toothed whales Hyperoodon spp . Bottle-nosed whales Physeteridae Physeter macrocephalus = 312 Sperm whale or spermacet whale or cachalot or | pot whale Delphinidae Sotalia spp . Dolphins All South American river dolphins Sousa spp . All humpbacked dolphins Phocoenidae Neophocaena pbocaenoides \ ( Indian ) finless porpoise or finless black porpoise or black finless porpoise Phocoena sinus Cochito or vaguita or Gulf of California harbour porpoise or Gulf porpoise Eschrichtidae Eschrichtius robustus = 313 Grey whales Grey whale or gray whale or California gray or devil fish or hard head or mussel digger or gray back or rip sack Balaenopteridae Balaenoptera acutorostrata (**) - 101 Rorquals Minke whale or lesser rorqual or little piked I l whale \ Balaenoptera borealis Sei whale or Rudolphi's rorqual or pollack I whale or coalfish whale Balaenoptera edeni Bryde's whale or Tropical whale Balaenoptera musculUs l \ Blue whale or Sibbald's rorqual or sulphur bottom Balaenoptera physalus (True ) fin whale or (common) finback or common rorqual or finner or herring whale or razorback or fin-backed whale Megaptera novaeangliae I Humpback (whale ) or humpbacked whale or \ hump whale or bunch or hunchbacked whale \ Balaenidae Balaena spp . = 314 I Right whales Right whale Caperea marginata Pygmy right whale CARNIVORA I Carnivores \\ Canidae Canis lupus (**) + 202 Canis lupus {*) - 102 (C 2 ) Dogs , wolves and foxes Grey wolf or wolf or grey wolf or common wolf \ or timber wolf Grey wolf IIChrysocyon brachyurus (C 2 ) IIManed wolf \ \ Cuon alpinus l Asiatic wild dog or dhole or Indian wild dog IlDusicyon culpaeus 1 Colpeo fox or colpeo , red fox or Andean wolf I Dusicyon griseus = 315 I Chico grey or chilla or Argentine grey fox , little fox or - Pampa fox No L 299 / 12 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix 11 Dusicyon gymnocerus IlPampas fox Speothos venaticus I Bush dog or savannah dog Vulpes carta \\Dog fox, coasac or steppe for or Afghan fox , Blandford's IIfox or hoary fox Vulpes zerda = 316 l Fennec fox Ursidae Ailuropoda melanoleuca Boars Giant panda l Helarctos malayanus Il \ Sun bear I l Selenarctos thibetanus = 317 l Asiatic black bear of Himalayan (black ) bear Tremarctos ornatus \ Spectacled bear or Andean bear Ursus arctos (*) + 203 \ Brown bear or grizzly bear Ursus arctos isabellinus I Himalayan brown bear or red bear l Ursus arctos nelsoni \ II Mexican (grizzly ) bear l Ursus arctos pruinosus Tibet(an ) brown bear l I Ursus maritimus = 318 (C 2 ) Polar bear Procyonidae IlAilurus fulgens (C 2 ) Raccoons Lesser panda or red panda or red cat-bear Mustelidae Aonyx congiga {**) + 204 = 319 l Weasels , badgers , skunks and Cameroon clawless otter or small-toothed I.I others clawless otter or small-clawed otter l \ Conepatus humboldtii I Patagonian (hog-nosed) skunk Enhydra lutris nereis I Southern sea otter or Califonian sea otter I \ Lutra felina l \ Marine otter or chungungo or sea cat or I chingungo l Lutra longicaudis = 320 I Long-tailed otter (La Plata otter or South I I American otter or lobito de rio and Central I American otter included) l Lutra lutra I Eurasian or European (river ) otter or Old I World otter or common otter I Lutra provocax l Southern river otter or Huillin I Lutrinae spp . (*) All otters Mustela nigripes l I Black-footed ferret I Pteronura brasiliensis I I Giant otter or Brazilian otter I Viverridae Cryptoprocta ferox Genets , civets and mongooses Fossa (cat ) \ Cynogale bennettii (C 1 ) Otter civet No L 299 / 1322 . 10 . 87 Official Journal of the European Communities Appendix I Appendix II Eupleres goudotii = 321 (CI ) Fanalouc or fanalouc (mongoose) or Malagasy mongoose or slender fanalouc Fossa fossa (CI ) Malagasy civet , fanaloka (civet ) Hemigalus derbyanus Banded palm civet or Hardwick's civet banded musang I Prionodon linsang ,(C 1 ) l (Banded ) linsang \ Prionodon pardicolor Spotted linsang or tiger-civet Hyaenidae Hyaena brunnea Hyaenas Brown hyaena Felidae \ Felidae spp . (*) [C2: Felis bengalensis (*) Cats or felines ^ cats Leopard cat \ \ Felis canadensis \ Canadian lynx \ Felis colocolo Pampas cat Il Felis concolor ( * ) Puma or cougar Felis geoffroyi I Geoffroy's cat I Felis iriamotensis I Iriomote cat II Felis lynx Il Eurasian lynx || Felis pardalis {*) Il Ocelot I Felis pardina l II Spanish lynx I Il Felis serval \ Serval i I Felis silvestris l I Wild cat l Felis tigrina ( * ) \ II Tiger cat or little \ spotted cat Felis wiedii ( * ) Margay l Felis yagouaroundi ( * )] \ Jaguarundi Acinonyx jubatus Cheetah or hunting leopard Felis bengalensis bengalensis {**) - 103 Bengal leopard cat Felis caracal {**) + 205 = 322 Asian caracal ( lynx) or desert lynx Felis concolor coryi Florida puma or Florida cougar or l Florida panther \ Felis concolor costaricensis Costa Rican puma or Central American puma \ Felis concolor cougar l Eastern puma or Eastern cougar or Eastern panther \ Felis jacobita Andean or mountain cat Felis marmorata Marbled cat \ Felis nigripes Black-footed cat or small-spotted cat Felis pardalis mearnsi Costa Rican ocelot No L 299 / 14 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix II Felts pardalis mitis Brazilian ocelot Felis planiceps Flat-headed cat Felis rubiginosa (**) + 206 Rusty-spotted cat Felis rufa escuinapae = 323 Mexican bobcat Felis temmincki Asiatic golden cat or Temminck's (golden ) cat Felis tigrina oncilla Costa Rican little spotted cat or tiger cat ( sub-species ) Felis wiedii nicaraguae Central American or Nicaraguan margay Felts wiedii salvinia Guatemalan margay Felis yagouaroundi (**) + 207 Jaguarundi Neofelis nebulosa Clouded leopard Panthera leo persica Asiatic lion or Indian lion Panthera onca Jaguar Panthera pardus Leopard Panthera tigris Tiger Panthera unica Snow leopard PINNIPED1A Seals and walruses Otariidae Eared seals Arctocephalus spp . (*) All ( Southern ) fur seals Arctocephalus townsendi Guadelupe fur seal or Lower Californian fur seal Phocidae True seals (CI )Mirounga spp . Elephant seals Monachus spp . All monk seals TUBULIDENTATA Aardvarks or ant bears Orycteropodidae Aardvarks Orycteropus afer Aardvark or ant bear 22 . 10 . 87 Official Journal of the European Communities No L 299 / 15 Appendix I Appendix II PROBOSCIDEA Proboscideans Elephantidae Elephants Elephas maximus Asian elephant or Indian elephant Loxodonta africana (C 2 ) African elephant SIRENIA Sea cows Dugongidae Dugongs Dugong dugon (**) - 104 Dugong or sea cow Dugong dugon (*) + 208 (CI ) Dugong or sea cow Trichechidae Manatees Trichechus inunguis Amazonian or South American manatee Trichechus manatus West Indian or North American or Caribbean manatee Trichechus senegalensis (CI ) West African manatee PERISSODACTYLA Odd-toed ungulates - Equidae Horses Equus africanus African wild Ass Equus grevyi Grevy's zebra Equus hemionus hemionus Mongolian wild ass or Dziggetai or kulan Equus hemionus khur Indian wild ass or khar, or ghor-khar) Equus przewalskii Przewalski's horse or Mongolian wild horse Equus zebra zebra Cape mountain zebra Equus hemionus (*) = 324 (CI ) Asiatic wild ass or Asian wild ass Equus zebra hartmannae (C 1 ) Hartmann's mountain zebra Tapiridae Tapirs Tapiridae spp . (**) Tapirs Tapirus terrestris (C 1 ) South American or Brazilian tapir Rhinocerotidae Rhinoceroses Rhinocerotidae spp . All rhinoceroses or rhinos ARTIODACTYLA Even-toed ungulates Suidae Old World pigs or swine Babyrousa babyrussa Babirusa or deer hog or Babiroussa Sus salvanius Pygmy hog No L 299 / 16 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix II Tayassuidae Catagonus wagneri Tayassuidae spp . (*) - 105 Chacoan peccary , chaco peccary Peccaries Hippopotamidae Choeropsis liberiensis (C 2 ) Hippopotamuses IIPygmy hippopotamus Camelidae IILama guanicoe Camels and lamas IIGuanaco \ Vicugna vicugna {**) - 106 Vicugna vicugna (*) + 209 °502 Vicuna or vicugna Vicuna or vicugna Cervidae Blastocerus dichotomus True deer Marsh deer or guascu pucu Cervus dama mesopotamicus - 325 \ Persian fallow deer or Mesopotamian i fallow deer Cervus duvauceli Swamp deer or barasingha I Cervus elaphus bactrianus I Bactrian ( red ) deer or Bokharan deer or Bactrian l wapiti Cervus elaphus hanglu Kashmir stag or hanglu or Kashmir deer l Cervus eldi Brow-antlered deer or Eld's deer or \ thamin \ Cervus porcinus annamiticus - 326 Ganges or Thai hog deer Cervus porcinus calamianensis = 326 Calamian (hog ) deer or Philippine deer Cervus porcinus kuhli = 326 Kuhl's (hog ) deer or Bawean (hog) deer Hippocamelus spp . I Andean , Chilean or Peruvian huemal or taruca or Chilean or Peruvian guemal or \ Andean huemul or Chilean or Peruvian huemul Moschus spp . (**) + 210 Moschus spp . (*) - 107 Musk deer Musk deer 1 Muntiacus crinifrons I Black muntjac \ Ozotoceros bezoarticus Pampas deer Pudu mephistophiles (C 2 ) Northern pudu Pudu pudu Southern or Chilean pudu Bovidae Addax nasomaculatus Cattle , sheep , goats , ante Addax lopes , etc. l Ammotragus lervia \ \ Barbary sheep , Aoudad or Uaddan / Antilocapra americana mexicana (C 1 ) Mexican pronghorn Antilocapra americana peninsularis l Lower California pronghorn or peninsular pronghorn I Antilocapra americana sonoriensis Sonoran pronghorn Bison bison athabascae Wood bison 22 . 10 . 87 Official Journal of the European Communities No L 299 / 17 Appendix I Appendix II Bos gaurus = 327 Gaur or saladang or seladang , Indian wild ox or Indian bison Bos mutus = 328 Wild yak Bos sauveli = 329 Kouprey Bubalus depressicornis = 330 Lowland anoa Babalus mindorensis = 330 Tamaraw or tamarou Babalus quarlesi = 330 Mountain anoa Budorcas taxicolor Takin (Bovid) Capra falconeri {*) Markhor (CI ) Capra falconeri chialtanensis Chiltan markhor Capra falconeri jerdoni Straight-horned markhor Capra falconeri megaceros Kabul markhor Capricornis sumatraensis Serow Cephalophus dorsalis Bay duiker Cephalophus jentinki Jentink's duiker Cephalophus monticola Blue duiker (antelope ) Cephalophus ogilbyi Ogilby's duiker Cephalophus sylvicultor Yellow-backed duiker Cephalophus zebra Banded or zebra duiker Damaliscus dorcas dorcas Bontebok (antelope ) Gazella dama Dama gazelle Hippotragus equinus Roan antelope Hippotragus niger variani Giant sable antelope Kobus leche Lechwe (antelope) Nemorhaedus goral Goral No L 299 / 18 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix II Oryx dammah = 331 Scimitar-horned or white oryx Oryx leucoryx Arabian oryx Ovis ammon (*) (C 2 ) Argali or Marco Polo Sheep Ovis ammon hodgsoni Great Tibetan sheep , nyan or Tibetan argali Ovis canadensis + 211 Mountain or bighorn sheep , Mexican big horn sheep Ovis orientalis ophion = 332 Cyprian mouflon Ovis vignei Urial or shapu or shapo Pantholops bodgsoni Chiru or orong or Tibetan antelope Rupicapra rupicapra ornata Abruzzi chamois AWES BIRDS STRUTHION1FORMES Struthionidae Struthio camelus + 212 North African Ostrich RHEIFORMES Rheas Rheidae Rheas Pterocnemia pennata Lesser or Darwin's rhea or Puna rhea Rhea americana albescens Argentine (greater ) rhea or Argentine (common ) rhea TINAMIFORMES Tinamous Tinamidae Tinamous Tinamus solitaries Solitary tinamou Rhynchotus rufescens maculicollis Bolivian red-winged tinamou ; Bolivian rufous tinamou Rhynchotus rufescens pallescens Argentine rufous tinamou or Argentine red-winged tinamou Rhynchotus rufescens rufescens Brazilian rufous tinamou or Brazilian red-winged tinamou SPHENISCIFORMES Penguins Spheniscidae Penguins Spheniscus humboldti Humb pinguin Spheniscus demerus (C 1 ) Black-footed penguin or jackass penguin 22 . 10 . 87 Official Journal of the European Communities No L 299 / 19 Appendix I Appendix II PODICIPED1FORMES Grebes \ Podicipedidae Podilymbus gigas Grebes Atitlan (piea-billed ) grebe or giant pied-billed grebe PROCELLARIIFORMES Tube-nosed swimmers \ Diomedeidae Diomedea albatrus Albatrosses Short-tailed albatross or Steller's albatross PELECANIFORMES Pelicans and kin I Pelecanidae Pelecanus crispus Pelicans Dalmatian pelican Sulidae Sula abbotti Boobies and gannets Abbott's booby Fregatidae Fregata andrewsi Frigate birds Christmas Island frigate bird CICONIIFORMES Wading birds (herons and kin ) Balaenicipitidae \ Balaeniceps rex IIShoebill , whale-headed stork Ciconiidae Ciconia ciconia boyciana \ Storks Japanese white stork or white oriental stork \ I Ciconia nigra (C 1 ) Black stork Jabiru mycteria Jabiru stork Mycteria cinerea Milky stork , milky wood stork Threskiornithidae IIEudocimus ruber Ibises and spoonbills \ Scarlet ibis IIGeronticus calvus (Southern ) bald ibis Geronticus eremita l Hermit ibis or Northern bald ibis Nipponia nippon \ Japanese crested ibis Platalea leucorodia (C 1 ) l \ White or Eurasian spoonbill Phoenicopteridae IIPhoenicopteridae spp . [C I : Phoenicoparrus andinus Flamingos II Andean flamingo I II Phoenicoparrus jamesi James' flamingo \ Phoenicopterus chilensis II Chilean flamingo II Phoenicopterus ruber l ruber II Caribbean flamingo or Amerian flamingo or Cuban flamingo or rosy flamingo or West Indian II flamingo or Roseate flamingo] No L 299 / 20 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix II ANSERIFORMES Waterfowl Anatidae Anas aucklandica aucklandica (C 2 ) Ducks , geese and swans Auckland Island fightless teal I Anas aucklandica chlorotis (C 2 ) I New Zealand brown teal I Anas aucklandica nesiotis I Campbell Island brown or Campbell Island l flightless teal I I Anas bernieri (C 2 ) I Madagascaar teal l Anas laysanensis = 333 I Laysan duck or Laysan teal , l Anas oustaleti I Marianas ( Island ) duck or Oustalet's grey duck \ or Marianas mallard (duck ) Branta canadensis leucopareia Aleutian Canada goose I Branta ruficollis (C 1 ) l Red-breasted goose l Branta sandvicensis I Hawaiian goose or nÃ ©nÃ © l Cairina scutulata \ White-winged wood duck l I Coscoroba coscoroba (C 1 ) I I Coscoroba (swan) I I Cygnus columbianus jankowskii = 334 (CI ) l I Eastern Bewick's swan or Jankowski's swan \ \ Cygnus melanocoryphus IIBlack-necked swan I \ \ Dendrocygna arborea Black-billed whistling duck , Cuban-tree duck or West * Indian whistling duck \ Oxyura leucocephala I Rhodonessa caryophyllacea p.e . \ Pink-headed duck Sarkidiornis melanotos Comb duck or know-billed duck FALCONIFORMES FALCONIFORMES spp . (*) - 108 (C 1 ) Birds of prey Diurnal birds of prey (except New World vultures ) Cathartidae Gymnogyps californianus New World vultures California condor \ Vultur gryphus l Andean condor Accipitridae Aquila heliaca True hawks Imperial eagle I Chondrohierax uncinatus wilsonii l Cuba(n ) hook-billed kite \ Haliaeetus albicilla White-tailed (sea ) eagle or grey sea eagle No L 299 / 2122 . 10 . 87 Official Journal of the European Communities Appendix I Appendix II Falconidae Falcons and caracaras Haliaeetus leucocephalus American bald eagle Harpia harpyja Harpy eagle Pithecophaga jefferyi Monkey-eating or Philippine eagle Falco araea Seychelles kestrel Falco jugger Laggar falcon Falco newtoni aldabranus Aldabra kestrel Falco peregrinus = 335 Peregrine falcon (Barbary falcon / Shaheen included ) Falco punctatus Mauritius kestrel Falco rusticolus Gyrfalcon GALLIFORMES Game birds of fowl-like birds Megapodiidae Mound or builders Cracidae Curassows and guans Macrocephalon maleo Maleo (bird ) or maleo megapode Aburria jacutinga = 336 Black-fronted piping guan or black-faced piping guan or black-faced curassow or jacutinga Aburria pipile pipile = 336 Trinidad white-headed curassow or Trinidad white-headed piping guan Crax blumenbachi Red-billed curassow or mutum Crax mitu mitu - 337 (Eastern ) Razor-billed curassow, mitu Oreophasis derbianus Horned guan Penelope albipennis White-winged guan Argusianus argus Great argus pheasant C 1 )Phasianidae Pheasants , partridges , quails and peacocks Catreus wallichii Cheer pheasant Colinus virginianus ridgwayi Masked bobwhite Crossoptilon crossoptilon White-eared pheasant or Tibetan-eared pheasant Crossoptilon mantchuricum Brown-eared pheasant Cyrtonyx montezumate mearnsi - 109 (CI ) Mearn's Montezuma quail or Mearn's harlequin quail Cyrtonyx montezumae montezumae Montezuma quail or Massena harlequin quail C 1 No L 299 / 22 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix II Francolinus ochropectus Pale-bellied francolin ; Tadjoura francolin (C 1 ) (C 1 ) (C 1 ) Francolinus swierstrai Swierstra's francolin Gallus sonneratii Grey jungle fowl ; Sonnerat's jungle fowl Ithaginis cruentus Blood pheasant Lophophorus spp . Monals or monal pheasants Lophura edwardsi Edward's pheasant Lophura imperialis Imperial pheasant Lophura swinhoii Swinhoe's pheasant Pavo muticus Green peafowl Polyplectron bicalcaratum Grey or common peacock-pheasant (C 1 ) Polyplectron emphanum Palawan or peacock pheasant C 1 ]Polyplectron germaini Germain's peacock pheasant Polyplectron malacense Malay(sian ) peacock pheasant (CI ) Rheinartia ocellata = 338 Rheinhart's crested argus pheasant Syrmaticus ellioti Elliot's pheasant Syrmaticus humiae Hume's pheasant or (Hume's ) bar-tailed pheasant Syrmaticus mikado Mikado pheasant Tetraogallus caspius Caspian snowcock Tetraogallus tibetanus Tibetan snowcock Tragopan blythii Blyth's tragopan Tragopan cabotii Cabot's tragopan Tragopan melanocephalus Western (horned ) tragopan Tympanuchus cupido attwateri Attwater's (greater) prairie chicken GRU1FORMES Cranes , rails and kin Turnicidae Pedionomidae Turnix melanogaster Black-breasted button quail Pedionomus torquatus Plains wanderer 22 . 10 . 87 Official Journal of the European Communities No L 299 / 23 Appendix I Appendix II Gruidae Cranes Gruidae spp . (*) [CI : Grus canadensis pratensis All cranes [C 1 : Florida sandhill crane] Grus americana Whooping crane All cranes Grus canadensis nesiotes Cuba sandhill crane Grus canadensis pulla Mississhippi sandhill crane Grus japonensis Manchurian or red-crowned crane or Japanese crane Grus leucogeranus Siberian white crane or snow crane Grus monacha Hooded crane Grus nigricollis Black-necked crane or Tibetan crane Grus vipio White naped crane or white-necked crane Rallidae Rails Tricholimnas sylvestris Lord Howe rail or Lord Howe Island wood hen Gallirallus australis hectori (C 2 ) New Zealand wood rail or Eastern or Buff Weka rail Rhynocbetidae Kagu Rhynochetos jubatus Kagu ¢ Otididae Bustards Chlamydotis undulata Great Indian bustard Choriotis nigriceps Houbaro bustard Houbaropsis bengalensis = 339 Bengal florican or Bengal bustard Otididae spp . (*) [CI : Otis tarda Bustards [C 1 : Great bustard] CHARADRIIFORMES Waders , gulls and auks Scolopacidae Sandpipers Numenius borealis Eskimo curlew Numenius tenuirostris Slender-billed or long-billed curlew Tringa guttifer Nordmann's or spotted greenshank Laridae Gulls and terns Larus relictus Relict gull or khar turunt tsakhiai COLUMBIFORMES Pigeons , sandgreuse and dodos Columbidae Pigeons and doves Caloenas nicobarica Nicobar dove or pigeon No L 299 / 24 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix II Ducula mindorensis Mindoro imperial pigeon or Mindoro zone tailed pigeon Gallicolumba luzonica (C 2 ) Luzon bleding heart pigeon or IIbleeding heart dove IIGoura spp . (CI ) All crowned pigeons or gouras PSITTACIFORMES liPSITTACIFORMES spp . ( : » ) - 1 10 (C 2 ) Parrots and kin ||Parrots and related birds (except : budgerigar , cockatiel l I and rose-ringed parakeet Psittacidae Amazona arausiaca Parrots Red-necked amazon or jacquot or blue-faced l amazon or lesser Dominican amazon Amazona barbadensis Yellow-shouldered amazon I Amazona brasiliensis Red-tailed amazon l Amazona dufresniana rhodocorytha l l Red-crowned amazon or red-browed parrot or red-crowned parrot Amazona guildingii \ St Vincent parrot or St Vincent amazon Amazona imperialis Imperial amazon or imperial parrot l \ Amazona leucocephala I 1 Cuban amazon or Bahamas amazon or Bahaman amazon or Cayman amazon \ Amazona pretrei Red-spectacled amazon or red-spectacled \ parrot Amazona versicolor St Lucia amazon or St Lucia parrot \ Amazona vinacea Vinaceous amazon or vinaceous (breasted ) \ parrot I Amazona vittata Puerto Rican amazon or Puerto Rico parrot or Puerto Rican parrot or red-fronted amazon Anodorhynchus spp . Macaws Ara ambigua Buffon's macaw Ara glaucogularis = 340 1 Blue-throated Macaw , Wagler's Macaw or Caninde Macaw Ara macao l Scarlet macaw Ara militaris Military macaw . Ara rubrogenys Red-fronted macaw Aratinga guarouba Golden parakeet or golden conure or Queen of. Bavaria or Queen of Bavaria's conure Cyanopsitta spixii Litte blue or Spix's macaw Cyanoramphus auriceps forbesi i Forbes parakeet or Forbes' kakariki or Chatham island yellow-fronted parakeet 22 . 10 . 87 Official Journal of the European Communities No L 299 / 25 Appendix IIAppendix I Cyanoramphus novaezelandiae Red-fronted parakeet or red-fronted kakariki or New Zealand parakeet Geopsittacus occidentalis p.e . (Australian ) night parrot Neophema chrysogaster Orange-bellied parakeet or orange-bellied parrot Ognorhynchus icterotis Yellow-eared conure Opopsitta diophthalma coxeni = 341 ^ Coxens blue-browed fig parrot or Coxen two-eyed fig parrot or Coxen double-eyed fig parrot Pezoporus wallicus Ground parrot or ground parakeet or swamp parakeet Pionopsitta pileata Pileated or red-capped parrot Probosciger aterrimus Palm cockatoo , great black cockatoo , Cape York cockatoo , black macaw Psephotus chrysopterygius Golden-shouldered parakeet and hooded parakeet Psephotus pulcherrimus p.e . Paradise parrot or beautiful parakeet Psittacula echo Mauritius ring-necked parakeet Psittacus erithacus princeps Fernando Po grey or Principe parrot Pyrrhura cruentata Blue-throated conure or ochre-marked parakeet or red-rumped conure Rhynchopsitta spp . Thick-billed parrot and maroon-fronted parrot Strigops habroptilus Kakapo or owl parrot CUCULIFORMES Cuckoos and kin Musophagidae Turacos or plantain eaters Tauraco corythaix Helmeted or knysna turaco Tauraco porphyreolophus = 342 Purple- or violet-crested turaco STRIGIFORMES spp . (*) Owls (CI ) (CI ) (CI )STRIGIFORMES Owls Tytonidae Barn owls Strigidae Typical owls Tyto soumagnei Madagascar owl , Soumagne's owl or Madagascar Red owl Athene blewitti Forest spotted owlet or forest little owl Ninox novaeseelandiae royana Norfolk Island boobook owl Ninox squamipila natalis Christmas Island (hawk) owl Otus gurneyi = 343 Giant scops owl ^ No L 299 / 26 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix 11 APODIFORMES Swifts and hummingbirds \ Trochilidae Glaucis dohrnii = 344 Trochilidae spp . (*) Hummingbirds Hook-billed hermit Hummingbirds TROGON1FORMES Trogons \ Trogonidae Pharomachrus mocinno Trogons Resplendent quetzal CORACIIFORMES Kingfishers and kin \ _/ Il Bucerotidae IlAceros narcondami (C 1 ) Hornbills I \ Narcondam hornbill \ Buceros bicornis (*) (CI ) I \ Great pied hornbill or great Indian hornbill Buceros bicornis homrai I Homrai pied hornbill or Homrai great Indian hornbill or Northern great pied hornbill I \ Buceros hydrocorax hydrocorax (C 1 ) IILuzon rufous hornbill or Philippine hornbill IIBuceros rhinoceros rhinoceros (C 1 ) l \ | Malayan rhinoceros hornbill Rhinoplax vigil l Helmeted hornbill PICIFORMES l Woodpeckers , toucans and kin Il Picidae Campephilus imperialis Woodpeckers Imperial woodpecker Dryocopus javensis richardsi Tristam's or white-bellied black woodpecker PASSERIFORMES / Songbirds or perching birds Cotingidae Cotinga maculata Contingas Banded or spotted cotinga I Rupicola spp . (C 2 ) Cock-of-the rocks Xipholena atropurpurea White-winged cotinga \ Pittidae \ \ Pitta brachyura nympha (C 2 ) Pittas IIJapanese fairy pitta or Fairy blue-winged pitta Pitta kochi l I Koch's pitta l Atrichornithidae Atrichornis clamosus l Scrub-birds Noisy scrub-bird or Western scrub-bird Hirurtdinidae \ | Pseudochelidon sirintarae (C 1 ) Swallows and martins IIWhite-eyed river martin Muscicapidae Dasyornis broadbenti littoralis p. e. Old-World flycatchers Western rufous bristlebird or lesser rufous I bristlebird or rufous-headed bristlebird 22 . 10 . 87 Official Journal of the European Communities No L 299 / 27 Appendix I Appendix II Dasyornis longirostris Western ( rufous ) bristlebird or long-billed bristlebird Niltava ruecki = 345 Rueck's blue flycatcher or Rueck's niltava Picathartes spp . Rock-fowl Zosteropidae White-eyes Zosterops albogularis White-breasted silver-eye Meliphagidae Honeyeaters Meliphaga cassidix Helmeted honeyeater or subcrested honeyeater Emberizidae Cardinals Gubernatrix cristata Yellow cardinal , green cardinal Paroaria capitata Yellow-billed cardinal Paroaria coronata Red-crested cardinal Fringillidae Finches or New World seedeaters Carduelis cucullata = 346 Red siskin Carduelis yarrellii = 346 Yelllow-faced siskin Estrildidae Poephila cincta cincta Black-throated finch or Parson Finch Sturnidae Starlings Leucopsar rothschildi Rothschild's mynah or Rothschild's starling or Bali mynah or white starling Paradisaeidae Birds of paradise REPT1LIA REPTILES Paradisaeidae spp . (C 1 ) Birds of paradise TESTUDINATA Chelonians , tortoises terrapins and turtles Dermatemydidae Dermatemys mawii Central American river turtle Emydidae Freshwater turtle Batagur baska Common batagur or river terrapin or tuntong Geoclemys hamiltonii Black pond turtle or Hamilton's terrapin or spotted pond turtle Kachuga tecta tecta Indian tent turtle or India roof(ed ) turtle or India sawback turtle or dura turtle Melanochelys tricarinata = 347 Three-keeled turtle or Bengal three-keeled land terrapin or Asian three-keeled turtle or three-keeled land tortoise Clemmys muhlenbergi Bog turtle or Muhlenberg's turtle No L 299 / 28 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix II Morenia ocellata Burmese swamp turtle or Bengal eyed terrapin or Burmese peacock turtle Terrapene coahuila Aquatic box turtle or water box turtle or \ coahuila turtle - Testudinidae Testudinidae spp . (*) (C 2 ) Land tortoises Land tortoises [CI : Testudo graeca Spur-thighed or common or Il Greek tortoise Il Testudo hermanni Hermann's tortoise \ Testudo marginata \ Marginated Tortoise] l Geochelone elephantopus = 348 Galapagos giant tortoise I Geochelone radiata = 348 (Madagascar ) radiated tortoise \ Geochelone yniphora = 348 Madagascar tortoise or angulated tortoise or \ angonoka l Gopherus flavomarginatus Bolson tortoise or Mexican giant gopher I tortoise Psammobates geometricus = 348 Geometric tortoise Cheloniidae Cheloniidae spp . l Sea turtles (True ) sea turtles l Dermochelyidae Dermockelys coriacea Leather-back turtles Leather-back turtle or luth turtle or leathery \ \ turtle Trionychidae Lissemys punctata punctata Soft-shelled turtles India flap-shell(ed ) turtle or flap-shell(ed) spotted turtle Trionyx ater Black soft-shell(ed ) turtle or black mud turtle or Cuatro Cienages soft-shell(ed ) turtle Trionyx gangeticus Ganges soft-shell(ed ) turtle or Indian soft-shell(ed ) turtle Trionyx hurum Peacock-marked soft-shell(ed ) turtle or brown soft-shell(ed) turtle or peacock softshell(ed) turtle \ l Trionyx nigricans I Dark-coloured soft-shell(ed ) turtle or sacred \ black mud turtle Pelomedusidae Erymnochelys madagascariensis = 349 (C 2 ) Side-necked turtles l Madagascar side-necked turtle Peltocephalus dumeriliana = 349 (C 2 ) \ \ Big-headed Amazon river turtle \ Podocnemis spp . (C 2 ) I River turtles or sideneck turtles Chelidae Pseudemydura umbrina Snake-necked turtles Short-necked ( swamp) turtle or (western ) l swamp turtle CROCODYLIA CROCODYLIA spp . ( ») = 350 (C 2 ) Crocodilians \ Crocodiles , Caiman , Alligator and Ghavials Alligatoridae Alligator sinensis Alligators and caimans China alligator or Chinese alligator Caiman crocodilus apaporiensis Rio apaporis ( spectacled) caiman or Apaporis river caiman 22 . 10 . 87 Official Journal of the European Communities No L 299 /29 Appendix I Appendix II Caiman latirostris Broad-nosed caiman or broad-snouted caiman Melanosuchus niger I Black caiman Crocodylidae Crocodylus acutus True crocodiles and false gavial American crocodile Crocodylus cataphractus {**) - 111 African slender-snouted crocodile or African sharp-nosed crocodile I Crocodylus intermedius Orinoco crocodile Crocodylus moreletii Morelet's crocodile I \ Crocodylus niloticus {**) - 112 Nile crocodile or African crocodile I Crocodylus novaeguineae mindorensis Philippine or Mindoro crocodile I Crocodylus palustris \ Mugger (crocodile ) or marsh crocodile or \ broad-snouted crocodile Crocodylus porosus {**) - 113 \ Saltwater crocodile or estuarine crocodile Crocodylus rhombifer Cuban crocodile Crocodylus siamensis \ Siamese crocodile I Osteolaemus tetraspis {**) - 114 (African ) dwarf crocodile I Tomistoma schlegelii False gavial or tomistoma (crocodile ) or false I gharial Gavialidae Gavialis gangeticus Gavials ( Indian ) gavial or gharial RHYNCHOCEPHALIA l Mesozoic rhynchocephalia I I Sphenodontidae Sphenodon punctatus Tuatara Tuatara SAURIA Lizards Gekkonidae Cyrtodactylus serpensinsula Geckos Serpent Island gecko Phelsuma spp . (C 2 ) \ Day geckos Agamidae Uromastyx spp . (C 2 ) Agamids \ Spiny-tailed lizards or mastigures or spiny-tailed agamids or dabb lizards or palm lizards Chamaeleonidae Bradypodion spp . = 351 Chameleons Dwarf chameleons \ Chamaeleo spp . [C 1 : Chamaeleo chamaeleon \ Chameleons Common or Mediterranean chameloen] No L 299 / 30 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix II C 2Iguanidae Iguanids Amblyrhynchus cristatus Galapagos marine iguna Brachylophus spp . Banded and Fiji crested iguanas Conolophus spp . C 2 (Galapagos ) land iguanas or land lizards Cyclura spp . Ground iguanas or West Indian rock iguanas Iguana spp . (Common ) iguanas Phrynosoma coronatum blainvillei San Diego or Blainville horned lizard Sauromalus varius San Esteban Island Cuckwalla Gallotia simonyi Hierro giant lizard Lacertidae Cordylidae Podarcis lilfordi Lilford's wall lizard Podarcis pityusensis Ibiza wall lizard Cordylus spp . Cirdled lizards Pseudocordylus spp . Crag lizards Cnemidophorus hyperythrus (C 1 ) Orange-throated whiptail ( lizard) or orange-throated race runner Teiidae Teiid lizard Crocodilurus lacertinus Dragon lizard or dragon lizardet Dracaena guianensi Caiman lizard or armoured teyou or four-foot caiman lizard or croco-teju Tupinambis spp . Tegus or tegu lizards Heloderma spp . (CI ) Gila monster and beaded lizard or poisonous lizards Helodermatidae Gila manster or beaded lizards Varanidae Monitors C 2Varanus spp . (*) Monitors or goannas Varanus bengalensis Bengal or Indian monitor Varanus flavescens Yellow monitor or ruddy snub-nosed monitor or yellow land lizard or ( Indian ) oralgrain lizard Varanus griseus Desert or grey monitor Varanus komodoensis Komodo dragon or Komodo ( Island ) monitor or ora SERPENTES Snakes 22 . 10 . 87 Official Journal of the European Communities No L 299 / 31 Appendix I Appendix II Boidae Boidae spp . (*) [C 2 : Boa constrictor (*) Snakes ( boas and pythons ) IIGiant snakes or boids or Boa constrictor IIboas and pythons or giant \ \ constricting snakes Eunectes spp . Anacondas 1 Python spp . (*) I I Pythons \ Eryx jaculus \ II (Spotted ) sand boa] I Acrantophis spp . Madagascar boas Boa constrictor occidentalis = 352 Argentine boa constrictor 'Bolyeria multocarinata Round Island boa \ Casarea dussumieri \ Keel-scaled boa or Round Island boa Epicrates inornatus Yellow tree or Puerto Rican boa or culebra I grande Epicrates monensis Virgin Island tree boa or Mona Island boa I Epicrates subflavus I Jamaica(n ) boa Python molurus molurus Indian ( rock) python or tiger python Sanzinia madagascariensis Sanzinia or Madagascar tree boa Colubridae I Clelia clelia = 353 Colubrid snakes (water snakes , l grass snakes and tree snakes Mussurana ( snake) or usurana l Cyclagras gigas = 354 (C 2 ) I South American false cobra or South American water cobra or beach cobra or surucucu Elachistodon westermanni \ \ Indian egg-eating snake or Indian egg-eater or Westermann's snake Elapidae l Hoplocephalus bungaroides Broad-headed snake Viperidae Vipera ursinii + 213 Orsini's viper , meadow viper AMPHIBIA AMPHIBIANS CAUDATA Tailed amphibians Ambystomidae Mole salamanders Ambystoma dumerilii Lake Patzcuaro salamander or achoque Ambystoma mexicanum Axolotl ( salamander) Cryptobranchidae Giant salamanders Andrias spp . = 355 Giant salamanders ANURA Tail-less amphibians (frogs and toads ) No L 299 / 32 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix II Bufonidae True toads Atelopus varius zeteki Zetek's frog or (Panamanian) golden frog or golden arrow poison frog Bufo retiformis Sonoran green toad (C 2 ) Bufo superciliaris Cameroon toad Nectophrynoides spp . Viviparous African toads Rheobatrachus spp . Gastric brooding frogs Dendrobates spp . Poison arrow frogs , poison dart frogs Phyllobates spp . Poison dart frogs , point arrow frogs Rana hexadactyla Six-fingered frog Rana tigerina Indian bullfrog Myobatrachidae Dendrobatidae Ranidae Microhylidae Dyscophus antongilii Madagascar tomato frog PISCES FISH CERATODIFORMES Ceratodidae Ceratodes Neoceratodus forsteri Australian lungfish or ceratodus or Queensland lungfish COELACANTHIFORMES Coelacanthidae Latimeria chalumnae Coelacanth ACIPENSERIFORMES Sturgeon and paddlefishes Acipenseridae Sturgeons Acipenser brevirostrum Shortnose sturgeon Acipenser oxyrhynchus Atlantic sturgeon Acipenser sturio Common sturgeon or Baltic sturgeon OSTEOGLOSSIFORMES Bonytongues and kin Osteoglossidae Bony-tongues Arapaima gigas Arapaima or pirarucu Scleropages formosus Asiatic bony-tongue or Asian bony-tongue or kelesa or golden dragon fish or golden arowana 22 . 10 . 87 No L 299 / 33Official Journal of the European Communities Appendix I Appendix II CYPRINIFORMES Carp and carp-like-fish Cyprinidae Carp Probarbus jullieni Ikan temoleh or pla eesok (Thai ) or ikaa temelian (Malay ) Calcobarbus geertsi African blind barb fish or Congo blind barb Catastomidae Chasmistes cujus Cui-ui SILURIFORMES Catfish Schilbeidae Schilbeid catfish Pangasianodon gigas Giant catfish ATHERIN1FORMES Silversides Cyprinodontidae toothed carp Cynolebias constanciae Annual tropical killifish or pearlfish Cynolebias marmoratus Annual tropical killifish or ginger pearlfish Cynolebias minimus Annual tropical killifish or minute pearlfish Cynolebias opalescens Annual tropical killifish or opalescent pearlfish Cynolebias splendens Annual tropical killifish or Splendid pearlfish PERCIFORMES Perch-like fish Sciaenidae Drumfish or croakers Cynoscion macdonaldi Totoaba or MacDonald weakfish INSECTA INSECTS LEPIDOPTERA Butterflies and moths Papilionidae Swallowtails and parnassian Bhutanitis spp . Bhutan glories Ornithoptera alexandrae Queen Alexandra's birdwing Papilio chikae Luzon peacock swallowtail Ornithoptera spp . (*) = 356 (C 2 Birdwing butterflies Papilio homerus Homerus swallowtail Papilio bospiton Corsican swallowtail Parnassius apollo - (CI ] Appollo butterfly or mountain apollo Teinopalpus spp . Kaiser-I-hind , Golden Kaiser-I-hind No L 299 / 34 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix II Trogonoptera spp . = 356 (C 2 ) Birdwing butterflies Troides spp . = 356 (C 2) Birdwing butterflies Brachypelma smithi Mexican red-legged or red kneed tarantula ARACHNIDA ARANEAE Theraphosidae ANNELIDA ARHYNCHOBDELLAE Hirudinidae Leeches Hirudo medicinalis Medicinal leech MOLLUSCA MOLLUSCS Tridacnidae spp . Giant clams VENEROIDA Tridacnidae Giant clams UNIONOIDA Naiads or freshwater bivalves Unionidae Freshwater mussels Conradilla caelata Birdwing pearl mussel or rimosa naiad Cyprogenia aberti Edible pearly mussel or edible naiad Dromus dromas Dromedary pearly mussel or Dromedary naiad Epioblasma curtisi = 357 Curtis pearly mussel or Curtis' naiad Epioblasma florentina = 357 Yellow blossom pearly mussel or yellow-blossom naiad Epioblasma sampsoni = 357 Sampson's pearly mussel or Sampson's naiad Epioblasma sulcata perobliqua = 357 White catspaw mussel or white cat's paw mussel Epioblasma torulosa gubernaculum = 357 Green blossomed pearly mussel or green-blossomed naiad Epioblasma torulosa rangiana = 357 Tan blossom naiad or tan-blossomed pearly mussel Epioblasma torulosa torulosa = 357 Tuberculed blossom pearly mussel or tuberculed-blossom naiad Epioblasma turgidula = 357 Turgid blossom pearly mussel or turgid-blossom naiad Epioblasma walkeri = 357 Brown blossom pearly mussel or brown blossom naiad or tan riffle shell Fusconaia cuneolus Fine-rayed pigtoe pearly mussel or fine-rayed pigtoe Fusconaia edgariana Shiny pigtoe pearly mussel 22 . 10 . 87 Official Journal of the European Communities No L 299 / 35 Appendix I Appendix II Fusconaia subrotunda 1 IILong solid mussel or long solid naiad IILampsilis brevicula \ Ozark lamp pearly mussel or ozark lamp naiad Lampsilis higginsi Higgin's eye pearly mussel Lampsilis orbiculata orbiculata I Pink mucket pearly mussel Lampsilis satura \ Plain pocketbook pearly mussel 1 Lampsilis virescens l Alabama lamp pearly mussel or Alabama lamp naiad Lexingtonia dolabelloides \ Slab sided naiad or slab sided pearly mussel Plethobasus cicatricosus I \ White wartyback pearly mussel l \ Plethobasus cooperianus Orange-footed pimpleback mussel l ||Pleurobema clava I I Club pearly mussel Pleurobema plenum Rough pigtoe pearly mussel Potamilus capax = 358 Fat pocketbook pearly mussel l Quadrula intermedia Cumberland monkey face pearly mussel \ Quadrula sparsa Appalachian monkey face pearly mussel I Toxolasma cylindrella = 359 l Pale lilliput pearly mussel or pale lilliput naiad l Unio nickliniana Nicklin's pearly mussel l Unio tampicoensis tecomatensis Tampico pearly mussel ( sub-species) Villosa trabalis = 360 Cumberland bean pearly mussel STYLOMMATOPHORA Land snails \ Achatinellidae Achatinella spp . l Little agate snails , oahu tree snails Camaenidae Papustyla pulcherrima = 361 American land snails Manus green tree snail or emerald green snail Paryphantidae Paryphanta spp . + 214 New Zealand amber snails ANTHOZOA ANT1PA THARIA ANTIPATHARIA spp . (C 2 ) Black corals or antipatharians SCLERACTINIA Pocilloporidae Acroporidae Seriatopora spp . Birds nest corals Pocillopora spp . Brown stem cluster corals Stylophora spp . Cauliflower corals Acropora spp . Branch corals No L 299 / 36 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix II Agariciidae Pavona spp . Cactus corals Fungiidae Fungia spp . Mushroom corals Halomitra spp . Bowl corals Polyphyllia spp . Feather corals Faviidae Favia spp . Brain corals Platygyra spp . Brain corals Merulinidae Merulina spp . Merulina corals Mussidae Lobophyllia spp . Brain root corals Pectiniidae Pectinia spp . l I Lettuce corals Caryophylliidae Euphyllia spp . IIBrain trumpet corals HYDROZOA ATHECATA |1 Milleporidae Millepora spp . IlWello fire corals ALCYONARIA COENOTHECAL1A Il Helioporidae \ \ Heliopora spp . Blue corals STOLONIFERA Tubiporidae Tubipora spp . I Organpipe corals FLORA AGAVACEAE Agave arizonica - Agave parviflora 22 . 10 . 87 Official Journal of the European Communities No L 299 / 37 Appendix I Appendix II Agave victoriae-reginae  1 Nolina interrata APOCYNACEAE Pachypodium spp . (*) *1 Elephant's trunks or halfmen Pachypodium namaquanum ARACEAE Arum family Aloeasia sanderiana Arum Aloeasia zebrina Arum ARALIACEAE Panax quinquefolius =Ã ©2 American ginseng or celery-leaved panax ARAUCARIACEAE Monkey-puzzle family Araucaria araucana (**) + 215 Monkey-puzzle tree or hardy monkey-puzzle Araucaria araucana {*) - 115 =  1 Monkey-puzzle tree or hardy monkey-puzzle ASCLEPIADACEAE Ceropegia spp . ^ 1 Rosary vines Frerea indica ^1 Milkweed BYBLIDACEAE Byblis spp . ^ 1 Byblis or rainbow plants CACTACEAE Cactus family CACTACEAE spp . (*) *3 Cacti Ancistrocactus tobuschii Ariocarpus agavoides Living rock cactus Ariocarpus scapharostrus Living rock cactus Ariocarpus trigonus Astrophytum asterias = 362 Star cactus , sea-urchin cactus Aztekium ritteri Aztec cactus Backebergia militaris Coryphantha minima = 363 Coryphantha sneedii = 363 Coryphantha werdermannii Echinocereus lindsayi Lindsay's cactus Echinomastus erectocentrus = 364 Echinomastus mariposensis = 364 Leuchtenbergia principis Mammillaria pectinifera = 365 Mammillaria piumosa Mammillaria solisioides No L 299 /38 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix II Nopalxochia macdougallii = 366 Obregonia denegrii Peyote or artichoke cactus Pediocactus bradyi Pediocactus despainii Pediocactus knowltonii Pediocactus papyracanthus Pediocactus paradinei Pediocactus peeblesianus Pediocactus sileri Pediocactus winkleri Pelecyphora spp . Sclerocactus glaucus Sclerocactus mesae-verdae Sclerocactus pubispinus Sclerocactus wrightiae Strombocactus disciformis Turbinicarpus laui Turbinicarpus lophophoroides = 364 Turbinicarpus pseudomacrochele = 364 Turbinicarpus pseudopectinatus = 364 Turbinicarpus schmiedickeanus = 364 Turbinicarpus valdezianus = 364 Wilcoxia schmollii CARYOCARACEAE Caryocar costaricense CEPHALOTACEAE Cephalotus follicularis  1 Albany pitcher plant COMPOSITAE Composite family Saussurea lappa Costas CRASSULACEAE Dudleya stolonifera Dudleya traskiae CUPRESSACEAE Cypress family Fitz-Roya cupressoides Chilean false larch , alerce Pilgerodendron uviferum CYATHEACEAE CYATHEACEAE spp . *1 Tree ferns 22 . 10 . 87 Official Journal of the European Communities No L 299 / 39 Appendix I Appendix II CYCADACEAE Cycads Cycas beddomei Beddome's cycad CYCADACEAE spp . (*) *4 DIAPENS1ACEAE Shortia galacifolia  1 DICKSONIACEAE Dicksonia family DICKSONIACEAE spp . * 1 Tree ferns DIDIEREACEAE DIDIEREACEAE spp . * 1 Tree ferns DIOSCOREACEAE Yams Dioscorea deltoidea  1 Elephant's foot ERICACEAE Kalmia cuneata ^ 1 EUPHORB1ACEAE Euphorbias Euphorbia spp . - 116 =#1 Euphorbias FAGACEAE Beech family , Quercus copeyensis  1 Copey oak FOUQUIERIACEAE Fouquieria fasciculata Fouquieria purpusii Fouquieria columnaris =  1 GENTIANACEAE Gentian family Prepusa hookeriana Scarlet flowered prepusa or white flowered prepusa HUM1RIACEAE . Vantanea barbourii Ira chiricana JUGLANDACEAE Walnut , hickory and pecan family Engelhardtia pterocarpa LEGUMINOSAE Laburnum family Cynometra hemitomophylla Platymiscium pleiostachyum Quira macawood Tachigalia versicolor LILIACEAE Lily family Aloe albida Aloe pillansii Aloe polyphylla Spiral aloe Aloe thorncroftii Aloe vossii Aloe spp . (*) *5 Aloes No L 299 /40 Official Journal of the European Communities 22 . 10 . 87 Appendix I Appendix 11 MELASTOMATACEAE Lavoisiera itambana MELIACEAE Guarea longipetiola Mahogany family Musk-wood I Swietenia humilis = £1 l Honduras mahogany or baywood MORACEAE Batocarpus costaricensis A mulberry l NEPENTHACEAE | Nepenthes spp . (*) = £1 \ Pitcher plants Nepenthes khasiana \ Indian pitcher plant Nepenthes rajah Giant tropical pitcher-plant ORCHIDACEAE ORCHIDACEAE spp . (*) = 367 *6 Orchid family \ Orchide (C 1 : 105 species) Cattleya skinneri I Skinner's cattleya or white nun - Cattleya trianae Winter cattleya or Christmas orchid I Didiciea cunninghamii I Laelia jongheana Laelia lobata Lycaste skinneri var . alba = 368 White nun Paphiopedilum druryi Drury's slipper orchid l Peristeria elata Holy Ghost or dove orchid or dove flower or \ Holy Ghost flower Renanthera imschootiana Red vanda Vanda coerulea Blue vanda ' PALMAE Areca ipot  1 Palm family Chrysalidocarpus decipiens =* 1 \ Butterfly palm Neodypsis decaryi # 1 Phoenix hanceana var . philippinensis # 1 Salacca clemensiana #1 PINACEAE Abies guatemalensis Pine family Guatamalan fir or pinabete PODOCARPACEAE Podocarpus costalis Podocarpus family l Podocarpus parlatorei Parlatore's podocarp - 22 . 10 . 87 Official Journal of the European Communities No L 299 / 41 Appendix I Appendix II PORTULACACEAE Purslane family Anacampseros spp . Purselanes Lewisia cotyledon ± 1 Lewisia maguirei  1 Lewisia serrata # 1 Lewisia tweedyi =#1 PRIMULACEAE Primrose family Cyclamen spp . =#1 (C 2) Cyclamens [C 1 : Cyclamen graecum ( incl . Cyclamen mindleri) Cyclamen creticum Cyclamen balearicum] PROTAECEAE Protea family Orothamnus zeyheri Marsh-rose Protea odorata RUBIACEAE Madder family Balmea stormiae Ayugue SARRACENIACEAE Sarracenia alabamensis spp . alabamensis Sarracenia jonesii Sarracenia oreophila Darlingtonia californica  1 Sarracenia spp . (*) ^1 Pitcher plants , bog-bugles , eve's cups , frog bonnets STANGER1ACEAE Cycad family Stangeria eriopus = 369 Hottontot's head STERCUL1ACEAE Sterculia family Pterygota excelsa = 370 #1 THEACEAE / Camellia chrysantha  1 WELWITSCHIACEAE Welwitschia mirabilis = 371 ZAMIACEAE Cycad (palm) family Ceratozamia spp . Encephalartos spp . Bread-palms or bread trees Microcycas calocoma Palma corcho ZAMIACEAE spp . (*) *4 Cycas Z1NG1BERACEAE Ginger family Hedychium philippinense Philippine garland-flower ZYGOPHYLLACEAE Lignum vitae family Guaiacum sanctum ± 1 Lignum-vitae or holy wood or tree of life Nr . L 299 / 42 Official Journal of the European Communities 22 . 10 . 87 APPENDIX III ( J ) ( 2 ) Interpretation: 1 . References to taxa higher than species are for the purpose of information or classification only . 2 . Two asterisks (**) placed against the name of a species indicate that one sub-species is included in Appendix II and that this sub-species is excluded from Appendix III . 3 . The symbol ' = ' followed by a number placed against the name of a species denotes that the name of that species shall be interpreted as follows : = 372 Includes synonym Tamandua mexicana = 373 Includes synonym Cabassous gymnurus = 374 Includes synonym Manis longicaudata = 375 Includes generie synonym Coendou = 376 Includes generie synonym Cuniculus = 377 Includes synonym Nasua narica = 378 Includes synonym Galictis allamandi - 379 Includes generie synonym Viverra = 380 Also referenced as Tragelaphus eurycerus; includes generie synonym Taurotragus = 381 Also referenced as Ardeola ibis = 382 Also referenced as Egretta alba = 383 Also referenced as Spatula clypeata = 384 Also referenced as Nyroca nyroca = 385 Includes synonym Dendrocygna falva = 386 Also referenced as Cairina hartlaubii = 387 Includes synonym Arborophila orientalis = 388 Also referenced as Turturoena iriditorques or Columba malberbii ( in part ) = 389 Also referenced as Columba mayeri = 390 Also referenced as Treron australis ( in part ) = 391 Also referenced as Calopelia brehmeri; includes synonym Calopelia puella , = 392 Also referenced as Tympanistria tympanistria = 393 Also referenced as Terpsiphone bourbonnensis = 394 Also referenced as Estrilda subflava or Sporaeginthus subflavus = 395 Also referenced as Estrilda larvata; includes synonym Lagonosticta vinacea = 396 Includes generic synonym Spermestes = 397 Also referenced as Euodice cantans = 398 Also referenced as Hypargos nitidulus = 399 Includes synonym Parmoptila rubrifrons (') The entrier '(C 1 )' '(C 2 )' after the name of a species or a higher taxon show that one or more sub-species or species , of that species or taxon , appear in part 1 or 2 of Annex C to the Regulation . ( 2 ) The translations of the Latin names ate given as a guide only . 22 . 10 . 87 Official Journal of the European Communities Nr . L 299 / 43 = 400 Includes synonyms Pyrenestes frommi and Pyrenestes rothschildi = 401 Also referenced as Estrilda bengala = 402 Includes synonym Bubalornis niger = 403 Also referenced as Euplectes afra = 404 Also referenced as Coliuspasser ardens = 405 Also referenced as Coliuspasser macrourus = 406 Includes synonym Euplectes franciscanus = 407' Also referenced as Anaplectes melanotis = 408 Includes synonyms Passer diffusus, Passer gongonensis, Passer suahelicus and Passer swainsonii = 409 Includes synonym Ploceus nigriceps = 410 Includes synonym Ploceux atrogularis = 411 Also referenced as Sitagra luteola = 412 Also referenced as Sitagra melanocephala = 413 Includes synonyms Ploceus katangae, Ploceus reichardi, Ploceus ruweti and Ploceus vitellinus = 414 Also referenced as Hypochera chalybeata; includes synonyms Vidua amauropteryx, Vidua centralis, Vidua neumanni, Vidua okavangoensis and Vidua ultramarina = 415 Includes synonym Vidua orientalis = 416 Also referenced as Pelusios subniger = 417 Formerly included in genus Natrix 4 . The names of the countries placed against the names of species are those of the Parties submitting these species for inclusion in this appendix . 5 . Any animal or plant, whether live or dead , of a species listed in this appendix , is covered by the provisions of the Convention , as is any readily recognizable part or derivative thereof, except plant seeds , spores , pollen ( including pollinia ), tissue cultures and flasked seedling cultures (Resolutions Conf. 4.24 and Conf. 6.18 ). No L 299 / 44 Official Journal of the European Communities 22 . 10 . 87 Species Country FAUNA ANIMALS MAMMALIA MAMMALS CHIROPTERA \ Bats \ Phyllostomidae Vampyrops lineatus Uruguay New World leaf-nosed bats False vampire bat EDENTATA Edendates \ Myrmecophagidae Tamandua tetradactyla (**) = 372 Guatemala l Collared ant-eater I Choloepidae Choloepus hoffmanni Costa Rica Sloths Hoffmann's sloth Dasypodidae Cabassous centralis Costa Rica Armadillos Northern naked-tailed armadillo l ' 1 Cabassous tatouay = 373 Uruguay Eleven-banded or broad-banded armadillo PHOLIDOTA Pangolins or scaly ant-eaters Manidae Manis gigantea (CI ) Ghana Pagolins Giant pangolin Manis tetradactyla = 374 (C 1 ) Ghana Long-tailed pangolin \ Manis tricuspis (CI ) Ghana Small-scaled tree pangolin RODENTIA Rodents Sciuridae Epixerus ebii Ghana Squirrels and marmots Ebian's palm squirrel Sciurus deppei Costa Rica Deppe's squirrel Anomaluridae Anomalurus beecrofti Ghana Scaly-tailed squirrels Beecroft's flying squirrel Anomalurus derbianus Ghana Lord Derby's flying squirrel Anomalurus pelt Ghana Pel's flying squirrel l Idiurus macrotis Ghana Long-eared flying squirrel Hystricidae Hystrix cristata Ghana Old World porcupines North African porcupine Erethizontidae Sphiggurus mexicanus = 375 Honduras New World porcupines Mexican porcupine Sphiggurus spinosus = 375 Uruguay \ South American tree-porcupines 22 . 10 . 87 Official Journal of the European Communities No L 299 / 45 Species Country Agoutidae Agouti paca = 376 Honduras Paca or spotted cavy \ Dasyproctidae Dasyprocta punctata Honduras Agouti I CARN1VORA I Carnivores \ Procyonidae Bassaricyon gabbii Costa Rica Raccoons Olingo \ Bassariscus sumichrasti Costa Rica l Mexican cacomistle \ Nasua nasua = 377 Honduras \ Southern coati Nasua nasua solitaria Uruguay Ring-tailed or red coati \ Potos flavus Honduras Kinkajou Mustelidae Eira barbara Honduras Weasels , badgers , skunks and &gt; Tayra I others I I \ Galictis vittata = 378 Costa Rica Grison Mellivora capensis Ghana , Botswana Ratel or honey-badger Viverridae Civettictis civetta = 379 Botswana Genets , civets and mongooses African civet or civet cat \ Protelidae Proteles cristatus Botswana Hyaenas Aardwolf PINNIPEDIA I Seals and walruses Odobenidae Odobenus rosmarus Canada Walruses Atlantic walrus I ARTIODACTYLA Even-toed ungulates \ Hippopotamidae Hippopotamus amphibius (C 2 ) Ghana Hippopotamuses Common hippopotamus Traguilidae Hyemoschus aquaticus Ghana Chevrotains Water chevrotain Il Cervidae Cervus elaphus barbarus Tunisia True deer Barbary deer Mazama americana cerasina Guatemala Costa Rican red brocket Odocoileus virginianus mayensis Guatemala Bovidae Antilope cervicapra Nepal Cattle , sheep , goats , antelopes , etc. Blackbuck or Indian antelope Boocercus eurycerus = 380 Ghana Bongo Bubalus bubalis Nepal Asiatic or water buffalo , or arna I Damaliscus lunatus Ghana Swift topi or sassaby \ No L 299 /46 Official Journal of the European Communities 22 . 10 . 87 Species Country Gazella cuvieri Tunisia Cuvier's gazelle Gazella dorcas Tunisia Dorcas gazelle Gazella leptoceros Tunisia \ Slender-horhed or Loder's gazelle Tetracerus quadricornis Nepal Four-horned antelope or chousingha Tragelaphus spekei Ghana Sitatunga or marshbuch AVES BIRDS RHE1FORMES Rheas Rheidae Rheas UruguayRhea americana ( **) Common rhea or nandu , so South American ostrich CICONIIFORMES Wading birds (herons and kin ) Ardeidae Herons and bitterns Ardea goliath Goliath heron Bubulcus ibis = 381 Cattle egret Casmerodius albus = 382 Common or great egret Egretta garzetta Little egret Ephippiorbynchus senegalensis Saddle-billed stork (C 1 ) (C 1 ) (C 1 ) Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ciconiidae Storks Leptoptilos crumeniferus Marabou ( adjutant) stork Threskiornithidae Ibises and spoonbills Hagedashia hagedash Hadada ibis Lampribis rara Spotted-breasted ibis Threskiornis aethiopicus Sacred ibis ANSERIFORMES Waterfowl Anatidae Ducks , geese and swans (C 1 ) Ghana Ghana Ghana Ghana Alopochen aegyptiacus Egyptian goose Anas acuta Common pintail Anas capensts Cape teal Anas clypeata = 383 Northern Shoveller 22 . 10 . 87 Official Journal of the European Communities No L 299 / 47 Species Country (C 1 ) (C 1 ) Anas crecca Common teal Anas penelope Eurasian wigeon Anas querquedula Garganey Aythya nyroca = 384 Ferruginous duck Cairina moschata Muscovy duck Dendrocygna autumnalis Red-billed whistling duck Dendrocygna bicolor = 385 Fulvous whistling duck Dendrocygna viduata Write faced tree duck Nettapus auritus African pygmy goose Plectropterus gambensis Spur-winged goose Pteronetta hartlaubii = 386 Hartlaub's duck Ghana Ghana Ghana Ghana Honduras Honduras Ghana , Honduras Ghana Ghana Ghana Ghana HondurasFALCON1FORMES Cathardidae Sarcoramphus papa King vulture GALLIFORMES Gamebirds or fowl-like birds Cracidae Costa Rica , Guatemala , Honduras Guatemala , Honduras (C 2 ) (C 2 ) (C 2 ) Phasianidae Pheasants , partrigdes , quails and peacocks Crax rubra Great curassow Ortalis vetula Plain chachalaca Penelope purpurascens Crested guan Penelopina nigra Highland guan Agelastes meleagrides White-breasted guinea fowl Agriocharis ocellata Ocellated turkey Arborophila brunneopectus = 387 Brown-breasted tree partridge Arborophila charltonii Chesnut-breasted tree partridge Caloperdix oculea Ferruginous wood partridge Lophura erythrophthalma Crestless fireback pheasant Lophura ignita Crested fireback pheasant Honduras Guatemala Ghana Guatemala Malaysia Malaysia Malaysia Malaysia Malaysia No L 299 /48 Official Journal of the European Communities 22 . 10 . 87 Species Country Melanoperdix nigra Black wood partridge Malaysia Polyplectron inopinatum Rotschild's peacock-pheasant , mountain peacock-pheasant Malaysia Rhizothera longirostris Long-billed wood partridge Malaysia ' Rollulus rouloul Crested wood partridge or roulroul Malaysia Tragopan satyra Horned tragopan or pheasant , satyn tragopan Nepal CHARADRIIFORMES Burhinidae Burhinus bistriatus Double striped thick-knee Guatemala COLUMBIFORMES Pigeons , sandgrouse and dodos Columbidae Columba guinea Speckled pigeon or Guinea pigeon Columba iriditorques = 388 Bronze-naped pigeon Ghana Ghana Columba livia (C 1 ) Rock dove Ghana Columba unicincta African wood pigeon or Afer pigeon Ghana Nesoenas mayeri = 389 Pink pigeon Mauritius Oena capensis Masked , cape or namaqua dove Ghana Streptopelia decipiens Mourning dove Ghana Streptopelia roseogrisea Pink-headed dove Ghana Streptopelia semitorquata Senegal , palm or laughing dove Ghana Streptopelia senegalensis Red-eyed dove Ghana Streptopelia turtur Turtle dove Ghana Streptopelia vinacea Vinaceous dove Ghana Treron calva = 390 African green pigeon Ghana Treron waalia Yellow-bellied green pigeon Ghana l Turtur abyssinicusBlack-billed wood dove Ghana Turtur afer Blue-spotted wood dove Ghana 22 . 10 . 87 Official Journal of the European Communities No L 299 /49 Species Country Turtur brehmeri = 391 Ghana Blue-headed wood dove Turtur tympanistria = 392 Ghana Tambourine dove PSITTACIFORMES Parrots and kin \ \ Psittacidae Psittacula krameri Ghana Parrots Ring-necked parrakeet CUCULIFORMES Cuckoos and kin \ \ Musophagidae Corythaeola cristata Ghana Turacos or plantain eaters great blue turaco \ Crinifer piscator Ghana Western grey plantain-eater l \ Musophaga violacea Ghana Violet turaco Tauraco macrorhynchus Ghana Crested turaco PICIFORMES Ramphastidae Ramphastos sulfuratus Guatemala Keel-billed toucan l PASSERIFORMES Song birds or perching birds || Pittidae Pitta guajana Thailand (*) \ Blue tailed pitta or banded pitta Pitta gurneyi Thailand ( 1 ) Gurney's pitta Muscicapidae Bebrornis rodericanus ' Mauritius Old World flycarchers Rodrigues warbler Tchitrea bourbonnensis = 393 Mauritius \ Mascarene paradise flycatcher Icteridae Xanthopsar flavus Uruguay Icterids Saffron-cowled blackbird Fringillidae Serinus gularis Ghana Finches or New World seed-eaters Streaky-headed seed-eater l Serinus leucopygius Ghana Grey-fronted canary or grey singing finch Serinus mozambicus Ghana Yellow-fronted canary or green singing finch Estrildidae Amadina fasciata Ghana l Cut-throat weaver , cut-throat or ribbon finch \ Amandava subflava = 394 Ghana Zebra waxbill , golden or orange-breasted \ waxbill 0 ) Entry into force on 7 December 1987 . No L 299 / 50 Official Journal of the European Communities 22 . 10 . 87 Species Country Estrilda astrild Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Common waxbill or St Helena waxbill Estrilda caerulescens Lavender finch or lavender waxbill Estrilda melpoda Orange-cheeked waxbill Estrilda troglodytes Grey , red-eared , pink-cheeked or black-rumped waxbill Lagonosticta larvata = 395 Black-faced or masked-firefinch Lagonosticta rara Black-belliedmarant firefinch Lagonosticta rubricata Blue-billed firefinch Lagonosticta rufopicta Bar-breasted firefinch Lagonosticta senegala Senegal or red-billed firefinch Lonchura bicolor = 396 Black-and-white , black-breasted or rufous ­ backed mannikin Lonchura cucullata = 396 Bronze mannikin Lonchura fringilloides = 396 Magpie mannikin Lonchura malabarica = 397 Silverbill , white-throated munia Mandingoa nitidula = 398 Green-backed twinspot Nesocharis capistrata Grey-headed oliveback Nigrita bicolor Chesnut-breasted negro finch Nigrita canicapilla Grey-crowned negro-finch Nigrita fusconota White-breasted negro finch Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Nigrita luteifrons Pale-fronted negro finch Ortygospiza atricollis African quailfinch Parmoptila woodhousei = 399 Flowerpecker weaver finch Pholidornis rushiae Tit-hylia Pyrenestes ostrinus = 400 Black-bellied seedcracker Pytilia hypogrammica Yellow-winged or Red-faced Pytilia Pytilia phoenicoptera Crimson-winged Pytilia or Aurora finch Spermophaga haematina Blue-billed weaver or western bluebill 22 . 10 . 87 Official Journal of the European Communities No L 299 / 51 Species Country Uraeginthus bengalus = 401 Ghana Cordon-bleu Ploceidae Amblyospiza albifrons Ghana Weaverbird Grosbeak weaver l Anomalospiza imberbis Ghana Cuckoo weaver Bubalornis albirostris = 402 Ghana White-billed buffalo weaver l Euplectes afer = 403 Ghana Yellow-crowned bishop , golden bishop , I Napoleon weaver Euplectes ardens = 404 Ghana Red-collared widow-bird or whydah Euplectes hordeaceus Ghana Black-winged red bishop l Euplectes macrourus = 405 Ghana Yellow-mantled widow-bird , yellow-backed or l yellow-mantled whydah Euplectes orix = 406 Ghana Red bishop , orange or grenadier weaver Malimbus cassini Ghana Black-throated malimbe \ Malimbus malimbicus Ghana Crested malimbe \ Malimbus nitens Ghana Blue-billed malimbe Malimbus rubriceps = 407 Ghana Red-headed weaver Malimbus rubricollis Ghana \ Red-necked weaver &lt; Malimbus scutatus Ghana Red-vented malimbe Passer griseus = 408 Ghana Grey-headed sparrow Petronia dentata Ghana \ Bush-sparrow Plocepasser superciliosus Ghana Chestnut-crowned sparrow-weaver Ploceus albinucha Ghana Maxwell's black weaver Ploceus aurantius Ghana Orange weaver Ploceus cucullatus = 409 Ghana Rufous-necked , black-headed , spotted-backed \ of village weaver Ploceus heuglini = 410 Ghana . Heuglin's masked weaver Ploceus luteolus = 411 Ghana Little weaver Ploceus melanocephalus = 412 Ghana Black-headed weaver Ploceus nigerrimus Ghana Vieillot's black weaver &gt; Ploceus nigricollis ' Ghana Black-necked weaver No L 299 / 52 Official Journal of the European Communities 22 . 10 . 87 Species Country Ploceus pelzelni Ghana Stender-billed weaver 1 Ploceus preussi Ghana i Yellow-capped weaver Ploceus superciliosus Ghana l Compact weaver l Ploceus tricolor Ghana Yellow-mantled weaver Ploceus velatus = 413 Ghana Vitelline or half-masked weaver Quelea erytbrops Ghana Red-headed quelea l Sporopipes frontalis Ghana Speckle-fronted weaver \ Vidua chalybeata = 414 Ghana Village indigobird , steel finch , Senegal combassou Vidua interjecta Ghana \ Uelle paradise whydah Vidua larvaticola Ghana Bako indigobird Vidua macroura Ghana Pin-tailed whydah Vidua paradisaea = 415 Ghana \ Broad-tailed paradise whydah l Vidua raricola Ghana l Jambandu indigobird Vidua togoensis Ghana Togo paradise whydah l Vidua wilsoni Ghana Pale-winged indigobird , Wilson's indigobird REPTILIA REPTILES TESTUDINATA Chelonians ( tortoises , terrapins and turtles ) Trionychidae Woft-shelled turtles Pelomedusidae Side-necked turtles Trionyx triunguis Nile soft-shelled turtle Pelomedusa subrufa Helmeted turtle Pelusios adansonii White-breasted side-necked turle Pelusios castaneus West African mud turtle Pelusios gabonensis = 416 Stripe-backed side necked turtle Pelusios niger Black side-necked turtle Ghana Ghana Ghana Ghana Ghana Ghana 22 . 10 . 87 Official Journal of the European Communities No L 299 / 53 Species Country SERPENTES Colubridae Atretium schistosum Olive keelback water snake Cerberus rhynchops Dog-faced water snake Ptyas mucosus Indian rat snake Xenochrophis piscator = 417 Checkered water snake India India India India Elapidae Micrurus diastema Atlantic coral snake Micrurus nigrocinctus Black-banded coral snake Naja naja Indian cobra Ophiophagus hannah King cobra Honduras Honduras India India Viperidae Agkistrodon bilineatus Cantil Honduras Bothrops asper Yellow-jawed tommygoff or Barba amarilla or Fer-de-lance Honduras Bothrops nasutus Honduras Bothrops nummifer Jumping viper Honduras Bothrops ophryomegas Corniz Honduras Bothrops schlegelii Horned palm viper or eyelash viper Honduras Crotalus durissus Neotropical rattlesnake Honduras Vipera russellii Russell's viper FLORA PLANTS India GNETACEAE Gnetum montanum Nepal MAGNOLIACEAE Magnolia family Talauma hodgsonii Safan Nepal PAPAVERACEAE Poppy family Meconopsis regia Nepal PODOCARPACEAE Podocarpus family Podocarpus neriifolius Yellow wood Nepal TETRACENTRACEAE Tetracentron sinense Nepal" No L 299 / 54 Official Journal of the European Communities 22 . 10 . 87 ANNEX C LIST OF SPECIES given special treatment by the Community N. B. An asterisk (*) placed after the name of a species or a higher taxon shows that one or more geographically separate populations , sub-species or species , of that species or taxon , are already included in Appendix I to the Convention . PART 1 SPECIES REFERRED TO IN ARTICLE 3 ( 1 ) EDENTATA Myrmecophagidae FAUNA MAMMALIA P1NNIPED1A Phocidae Mirounga spp . SIRENIA Dugongidae Myrmecophaga tridactyla Tamandua tetradactyla cbapadensis Dugong dugoti ( * ) + 208 Trichechidae Trichechus senegalensis PHOL1DOTA Manidae Manis spp . (*) RODENTIA Sciuridae Ratufa spp . CETACEA spp . ( ¦)( ») CARNIVORA Viverridae PER1SSODACTYLA Equidae Equus hemionius (*) = 324 Equus zebra hartmannae Tapiridae Tapirus terrestris ARTIODACTYLA Bovidae Cynogale bennettii Eupleres goudotii = 321 Fossa fossa Prionodon linsang Antilocapra americana mexicana Capra falconeri (*) (') With the exception of specimens of the species listed in Appendix II to the Convention , and the products and derivatives thereof, taken by the people of Greenland under licence granted by the competent authorities of Greenland or Denmark . Statement on Article 2 : 'The Council and the Commission state that , in view of the predominantly cultural nature of the making of certain handicraft articles in Greenland from specimes of Cetacea and of the low volume of such activity , it shall not be regarded as consistent with the relevant provisions of the Regulation . The management authorities in Denmark will , in consultation with the Commission , monitor such exports and imports , which must not significantly exceed the present low level .' 22 . 10 . 87 Official Journal of the European Communities No L 299 / 55 SPHENSISCIFORMES Spheniscidae Spheniscus demersus AVES Gallus sonneratii Ithaginis cruentus Polyplectroti bicalcaratum Polyplectron germaini Polyplectroti malacense GRU1FORMES Gruidae Grus canadensis pratensis Otididae CICON11FORMES Ardeidae Bubulcus ibis = 381 Casmerodius albus = 382 Egretta garzetta Otis tarda COLUMBIFORMES Columbidae Columba livia Goura spp . Ciconiidae Ciconia nigra Threskiornithidae Platalea leucorodia Phoenicopteridae Phoenicoparrus andinus Phoenicoparrus jamesi Phoenicopterus chilensis Phoenicopterus ruber ruber ANSERIFORMES Anatidae Branta ruficollis Coscoroba coscoroba CUCULIFORMES Musophagidae Tauraco corythaix Tauraco porphyreolophus = 342 STRIGIFORMES spp . (*) CORACI1FORMES Bucerotidae Aceros narcondami Buceros bicornis {*) Buceros hydrocorax hydrocorax Buceros rhinoceros rhinoceros Cygnus columbianus jankowskii = 334 Alopochen aegyptiacus Anas querquedula Aythya nyroca FALCONIFORMES spp . (*) - 108 GALL1FORMES Phasianidae Argusianus argus PASSERIFORMES Hirundinidae Pseudochelidon sirintarae Paradisaeidae spp. Cyrtonyx montezumae mearnsi - 109 Cyrtonyx montezumae montezumae Francolinus ochropectus REPT1LIA TESTUDINATA Testudinidae Testudo graeca Testudo hermanni Testudo marginata SAURIA Chamaeleonidae Chamaeleo chamaeleon Teiidae Cnemidophorus hyperythrus Helodermatidae Heloderma spp . PISCES OSTEOGLOSSIFORMES Osteoglossidae Arapaima gigas ' No L 299 / 56 Official Journal of the European Communities 22 . 10 . 87 INSECTA LEPIDOPTERA Papilionidae Parnassius apollo FLORA Orchis purpurea Orchis collina ( syn . O. saccata ) Orchis patens Orchis spitzelii Orchis mascula Orchis pallens Orchis provincialis Orchis anatolica Orchis quadripunctata Orchis morio Orchis longicornu Orchis coriophora Orchis sancta Orchis ustulata Orchis tridentata Orchis lactea Orchis laxiflora Himantoglossum hircinum Aceras anthropophorum ORCHIDACEAE Cypripedium calceolus Epipactis palustris Epipactis helleborine Epipactis leptochila Epipactis muelleri Epipactis dunensis Epipactis purpurata Epipactis phyllanthes Epipactis atrorubens Epipactis microphylla Cephalanthera damasonium Cephalanthera longifolia Cephalanthera cucullata Cephalanthera epipactoides Cephalanthera rubra Limodorum abortivum Epipogium aphyllum Neottia nidus-avis Listera ovata Listera cordata Spiranthes spiralis Spiranthes aestivalis Spiranthes romanzoffiana Goodyera repens Gennaria diphylla Herminium monorchis Neottianthe cucullata Platanthera bifolia Platanthera chlorantha Chamorchis alpina Gymnadenia conopsea Gymnadenia odoratissima Pseudorchis albida Pseudorchis frivaldii Nigritella nigra Coeloglossum viride Dactylorhiza iberica Barlia robertiana Anacamptis pyramidalis Serapias cordigera Serapias neglecta Serapias vomeracea Serapias lingua Serapias parviflora Ophrys insectifera Ophrys vernixia ( syn . O. speculum) Ophrys lutea Ophrys fusca Ophrys pallida Ophrys sphegodes Ophrys spruneri Ophrys ferrum-equinum Ophrys bertolonii Ophrys lunulata Ophrys argolica Dactylorhiza latifolia ( syn . D. sambucina ) Dactylorhiza romana ( syn . D. sulphurea ) Dactylorhiza incarnata Dactylorhiza fistulosa ( syn . D. majalis ) Ophrys reinholdii Ophrys doerfleri ( syn . O. cretica ) Ophrys umbilicata ( syn . O. carmeli ) Ophrys scolopax Ophrys holosericea ( syn . O. fuciflora ) Ophrys arachnitiformis Ophrys tenthredenifera Ophrys apifera Ophrys bombyliflora Corallorrhiza trifida Dactylorhiza cordigera Dactylorhiza traunsteineri Dactylorhiza russowii Dactylorhiza elata Dactylorhiza maculata Dactylorhiza saccifera Dactylorhiza fuchsii Liparis loeselii Neotinea maculata Malaxis monophyllos ( syn . Microstylis monophyllos ) Hammarbya paludosa Traunsteinera globosa Orchis papilionacea PRIMULACEAE Orchis boryi Orchis italica Orchis simia Orchis militaris Orchis punctulata Cyclamen graecum (incl . Cyclamen mindleri) Cyclamen creticum Cyclamen balearicum 22 . 10 . 87 Official Journal of the European Communities No L 299 / 57 PART 2 SPECIES REFERRED TO IN ARTICLE 3 (2 ) FAUNA MAMMALIA MONOTREMATA Tachyglossidae Zaglossus spp . Felts colocolo Felis concolor (*) Felis geoffroyi Felis iriomotensis Felis lynx Felis pardalis (*) Felis pardina Felis serval Felis silvestris Felis tigrina (*) Felis wiedii (*) Felis yagouaroun (*) MARSUPIALIA Macropolidae Dendrolagus bennettianus Dendrolagus inustus Dendrolagus lumholtzi Dendrolagus ursinus PROBOSCIDEA Elephantidae Loxodonta africana PRIMATES spp . (*) = 301 CARNIVORA Canidae Canis lupus (*) - 102 Chrysocyon brachyurus Ursidae Ursus maritimus = 318 Procyonidae Ailurus fulgens Felidae ARTIODACTYLA Hippopotamidae Choeropsis liberiensis Hippopotamus amphibius Cervidae Putu mephistophiles Bovidae Ocis ammon (*) Felis bengalensis (*) Felis canadensis AVES PSITTACIFORMES spp. (*) - 110ANSERIFORMES Anatidae Anas aucklandica aucklandica Anas aucklandica chlorotis Anas bernieri GALLIFORMES Cracidae Crax rubra Ortalis vetula Penelopina nigraGRUIFORMES Rallidae Gallivallus australis hectori PASSERIFORMES Cotingidae Rupicola spp . Pittidae COLUMBIFORMES Columbidae Gallicolumba luzonica Pitta brachyura nympha No L 299 / 58 Official Journal of the European Communities 22 . 10 . 87 REPTILIA TESTUDINATA Testudinidae spp . (except for Testudo graeca, Testudo hermanni and Testudo marginata , which are included in part 1 of Annex C) Pelomedusidae Iguanidae Amblyrbynchus cristatus Conolophus spp . Varinidae Varanus spp . (*) Erymnochelys madagascariensis = 349 Peltoceophalus dumeriliana = 349 Podocnemis SERPENTES Boidae Boa Constrictor ( * ) Eunectes spp . Phyton spp . (*) Eryx jaculus Colubridae Cyclagras gigas = 354 CROCODYLIA spp .(*) = 350 SAURIA Gekkonidae Phelsuma spp . Agamidae Uromastyx spp . AMPHIBIA ANURA Bufonidae Bufo retiformis INSECTA LEPIDOPTERA Papilionidae Ornitopbtera spp . (*) = 356 TrogonopterÃ spp . = 356 Troides = 356 ANTHOZOA ANTIPATHARIA spp . FLORA PRIMULACEAE Cyclamen spp. (with the exception of C. graecum, C. creticum and C. balearicum which are included in part 1 ).